Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 05/10/2021 is a CON of 16/191,115 filed on 11/14/2018 (PAT 11039084), which has PRO 62/585,942 filed on 11/14/2017, in which claims 1-20 are pending and are being examined. 

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 02/01/2022. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Objections
Claims 1-20 objected to because of the following informalities: Bullets added for each claim limitations. Claim 16 has dependence information missing, assuming Claim 16 depends on Claim 15. Appropriate correction is required.

	
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, 12 and similar dependent claims are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Conflicting Patent PAT US 11,039,084 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, below is a list of limitations that perform the same function, however, different terminology may be used in 

Conflicting Patent No. US 11,039,084 B2
Instant Application:-17/316,595
1. A method comprising: accessing a digital floorplan representing the floorspace; extracting from the floorplan a set of floorplan features representing areas of interest in the floorspace; based on geometries of fields of view of a set of sensor blocks, calculating a set of target locations relative to the floorplan that, when occupied by the set of sensor blocks: locate the areas of interest in the floorspace within fields of view of the set sensor blocks; and yield a minimum overlap in fields of view of adjacent sensor blocks in the set of sensor blocks; and after installation of the set of sensor blocks over the floorspace, for each sensor block in the set of sensor blocks: receiving, from the sensor block, an image of the floorspace; based on overlaps in the image with images from other sensor blocks in the set of sensor blocks, estimating an installed location of the sensor block; based on the installed location of the sensor block, mapping the sensor block to a target location in the set of target locations; detecting a position deviation between the installed location of the sensor block and the target location of the sensor block; and in response to the position deviation exceeding a position deviation threshold: calculating an adjustment to the installed location of the sensor block; and prompting an installer to execute the adjustment to the installed location of the sensor block.
1. A method comprising: at a first sensor block installed at a first location over a floorspace, capturing a first installation image of the floorspace within the field of view of the first sensor block; determining a height of the first sensor block above a working plane of the floorspace; 46 of 51VE RG-M02-US2 calculating a second location for a second sensor block based on the height of the first sensor block above the working plane of the floorspace, the second location relative to the first location of the first sensor block; at an installer portal, prompting an installer to install the second sensor block at the second location over the floorspace; at the second sensor block, capturing a second installation image of the floorspace within a field of view of the second sensor block; detecting a first overlap between the first installation image and the second installation image based on a first set of like features detected in the first installation image and in the second installation image; in response to a minimum overlap exceeding the first overlap, calculating a third location for the second sensor block, the third location closer to the first location than the second location; at the installer portal, prompting the installer to adjust the second sensor block to the third location; at the second sensor block, capturing a third installation image of the floorspace within the field of view of the second sensor block; detecting a second overlap between the first installation image and the third installation image based on a second set of like features detected in the first installation image and in the third installation image; and in response to the second overlap exceeding the minimum overlap, confirming installation of the second sensor block at the third location.

 
Claim 1 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 respectively of copending Application No 17/316,595.
Referring to claim 1, taking claim 1 as exemplary, although conflicting patent US 11,039,084 B2, does not explicitly disclose what’s claimed in instant application 17/316,595, the third installation image.
However, Mittal teaches the third installation image (Fig. 1-3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patent US 11,039,084 B2 to incorporate the teachings of Mittal for optimal sensor configuration (Mittal, [0002]).
A nonstatutory type (35 U.S.C. 101) double patenting rejection can be overcome by amending the conflicting claims so they are no longer coextensive in scope or filing of a terminal disclaimer.	


Examiner’s Note

Claims 1-6 refer to "A method”, Claims 7-11 refer to "A method”, and, Claims 12-20 refer to "A method”. Claims 1-11 are similarly rejected in light of rejection of claims 12-20, any obvious combination of the rejection of claims 12-20, or the differences are obvious to the ordinary skill in the art.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mittal (US 20080007720 A1), in view of Yeow et al. (US 20090216501 A1), hereafter Yeow, further in view of Wang et al. (US 20190043259 B1), hereinafter Wang.

Regarding claim 12, Mittal discloses a method comprising (Abstract): at a first sensor block installed at a first location over a floorspace (Fig. 1), capturing a first installation image of the floorspace within the field of view of the first sensor block ([0006]); determining a height of the first sensor block above a working plane of the floorspace ([0054]); 46 of 51VE RG-M02-US2calculating a second location for a second sensor block based on the height of the first sensor block above the working plane of the floorspace (Fig. 1), the second location relative to the first location of the first sensor block ([0006]); at an installer portal, prompting an installer to install the second sensor block at the second location over the floorspace ([0054]); at the second sensor block, capturing a second installation image of the floorspace within a field of view of the second sensor block ([0021], [0024]); detecting a first overlap between the first installation image and the second installation image based on a first set of like features detected in the first installation image and in the second installation image (Fig. 3); in response to a minimum overlap exceeding the first overlap, calculating a third location for the second sensor block, the third location closer to the first location than the second location; at the installer portal, prompting the installer to adjust the second sensor block to the third location; at the second sensor block, capturing a third installation image of the floorspace within the field of view of the second sensor block; detecting a second overlap between the first installation image and the third installation image based on a second set of like features detected in the first installation image and in the third installation image; and in response to the second overlap exceeding the minimum overlap, confirming installation of the second sensor block at the third location (Fig. 1-3, [0006], [0021]-[0024], [0054], [0058]). 
	Mittal discloses all the elements of claim 1 but Mittal does not appear to explicitly disclose in the cited section over a floorspace.
	However, Yeow from the same or similar endeavor teaches over a floorspace ([0043]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mittal to incorporate the teachings of Yeow for comprehensive monitoring of building (Yeow, [0003]-[0005]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Mittal in view of Yeow discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section features detected.
 ([0017]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mittal in view of Yeow to incorporate the teachings of Wang to improve performance of the sensor (Wang, [0068]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 13, Mittal in view of Yeow further in view of Wang discloses the method of Claim 12, further comprising: calculating a fourth location for a third sensor block based on the height of the first sensor block above the working plane of the floorspace, the first location of the first sensor block, and the third location of the second sensor block, the fourth location relative to the third location of the second sensor block; at an installer portal, prompting the installer to install the third sensor block at the fourth location over the floorspace; at the third sensor block, capturing a fourth installation image of the floorspace within a field of view of the third sensor block; calculating a third overlap between the fourth installation image and the first installation image based on a third set of like features detected in the first installation image and in the fourth installation image; calculating a fourth overlap between the fourth installation image and the third installation image based on a fourth set of like features detected in the third installation image and the fourth installation image; and in response to the third overlap exceeding the minimum overlap and in response to the fourth overlap exceeding the minimum overlap, confirming installation of the third sensor block (Mittal, Fig. 1-3, Yeow, [0043], Wang, [0068]).  

	Regarding claim 14, Mittal in view of Yeow further in view of Wang discloses the method of Claim 13, wherein prompting the installer to install the third sensor block at the fourth location comprises serving a set of dimensions to the installer portal, the set of dimensions constraining the fourth location relative to the first location of the first sensor block and the third location of the second sensor block (Mittal, Fig. 1-3, Yeow, [0043], Wang, [0068], [0071]).  

	Regarding claim 15, Mittal in view of Yeow further in view of Wang discloses the method of Claim 12, further comprising, in response to confirming installation of the second sensor block: extracting (Mittal, Fig. 1-3, Yeow, [0043], Wang, Fig. 7, [0068], [0071]).  

	Regarding claim 16, Mittal in view of Yeow further in view of Wang discloses the method of Claim 15,  wherein generating the 2D map of the floorspace comprises: accessing an existing 2D map of the floorspace comprising the first set of features; and updating the existing 2D map of the floorspace with the second set of features oriented relative to the first set of features based on the second set of like features to generate the 2D map (Mittal, Fig. 1-3, Yeow, [0043], Wang, Fig. 7, [0030], [0068], [0071]). 
 
	Regarding claim 17, Mittal in view of Yeow further in view of Wang discloses the method of Claim 15, wherein generating the 2D map of the floorspace comprises generating a 2D map of the floorspace based on the first set of features, the second set of features, the second set of like features, and the installation order of the first sensor block and the second sensor block (Mittal, Fig. 1-3, Yeow, Fig. 15, [0043], Wang, Fig. 7, [0030], [0068], [0071]).  

	Regarding claim 18, Mittal in view of Yeow further in view of Wang discloses the method of Claim 15, further comprising rendering the 2D map for display via the installer portal (Mittal, Fig. 1-3, Yeow, Fig. 15, [0005], [0043], Wang, Fig. 7, [0030], [0068], [0071]).  

	Regarding claim 19, Mittal in view of Yeow further in view of Wang discloses the method of Claim 18, wherein prompting the installer to install the second sensor block at the third location over the floorspace comprises, at the installer portal, displaying third location on the 2D map relative to the first location (Mittal, Fig. 1-3, Yeow, Fig. 15, [0005], [0043], Wang, Fig. 7, [0030], [0068], [0071]).  

	Regarding claim 20, Mittal in view of Yeow further in view of Wang discloses the method of Claim 12, wherein prompting the installer to install the second sensor block at the third location over the (Mittal, Fig. 1-3, [0038], Yeow, Fig. 15, [0005], [0043], Wang, Fig. 7, [0030], [0068], [0071]).

Regarding claim 1-11, See Examiner’s Note.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487